          Case 1:20-cv-00022-JRN Document 21 Filed 08/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MATTHEW A. MEY,                                   §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §      CIVIL ACTION NO. l:20-cv-00022-JRN
                                                  §
GILA LLC D/B/A GILA CORP D/B/A                    §
MUNICIPAL SERVICE BUREAU D/B/A                    §
MUNICIPAL SERVICE(S) BUREAU and                   §
JOHN/JANE DOES 1-5,                               §
                                                  §
        Defendants.                               §




                              NOTICE OF SETTLEMENT

Plaintiff Matthew A. Mey and Defendant Gila LLC (collectively, the “Parties”) notify the Court

that they have reached an agreement in principle to settle this matter. Accordingly, the Parties

respectfully ask the Court to (1) vacate all case deadlines and (2) provide the Parties with 14

days to memorialize the terms of their settlement and exchange consideration in contemplation

of the same – after which time this case will be dismissed.
Case 1:20-cv-00022-JRN Document 21 Filed 08/25/20 Page 2 of 2




                           Respectfully submitted,

                           /s/ Leland Garrett McRae
                           Leland Garrett McRae
                           State Bar No. 24086374
                           leland@lelandmcrae.com
                           1150 N. Loop 1604 West, Suite 108-461
                           San Antonio, Texas 78248
                           Telephone: (210) 569-0434
                           Facsimile: (210) 493-6080

                           ATTORNEY FOR PLAINTIFF

                           and

                           OGLETREE, DEAKINS, NASH, SMOAK
                            & STEWART, P.C.

                           /s/ Elizabeth D. Adamek
                           Elizabeth D. Adamek
                           State Bar No. 24097569
                           Beth.Adamek@ogletree.com
                           301 Congress Avenue, Suite 1150
                           Austin, Texas 78701
                           Telephone: (512) 344-4700
                           Facsimile: (512) 344-4701

                           ATTORNEY FOR DEFENDANT
